Whitfield, J.,
delivered the opinion of the court.
In so far as the bill seeks to establish a trust by parol in the face of the deed, that Mrs. Higgins was to manage the estate conveyed, etc., for her son, it is obnoxious to § 4230, code of 1892. As to the statute of limitations, it is to be - said that the claim of no adverse holding relied on as an answer thereto lacks the necessary fullness and detail of statement as to the facts. Mere joinder in the deeds, the mother getting all the money, is not enough. If there are facts—as there may be—answering the statute, they must be pleaded. The purpose of the bill seems to be to first set aside the deed for fraud and undue influence, and that deed, thus put out of the way, to then establish a resultant trust arising from the investment of what would be the money of appellee in lands, the title to which was taken in the mother. And that is the true line of attack if the facts warrant it. But the averments of this bill leave all that in a mist. Coming, then, to the marrow of' the case, the bill states two facts—that the deed was made by the son to the mother fifteen days after he came of age, and that the consideration was grossly inadequate; and the argument built on these two averments is that the law will presume fraud and undue influence from these two facts. But what is to become of this mere presumption of *821fraud and undue influence (which is the whole case made by the. bill) when the pleader makes a summary end of the presumption by proceeding to aver that in truth and fact there was neither fraud nor imposition in the transaction ? The pleader has stated himself out of court. There may be merit in the case, but this bill does not show it.
The decree is reversed, the demurrer sustained, and leave granted appellee to amend, as he may be advised, in sixty days from the filing of the mandate in the court below.

So ordered.